Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed June 9th, 2021. By the amendment claims 1-4, 6-9, 11-13, 15, 17, 19, 20, 22-23, and 25-27 are pending with claims 1, 4, 6, 9, 19 and 22 being amended and claim 29 being canceled. 
Applicant’s amendments have overcome all rejections and objections as outlined in Office action dated March 11th, 2021 and are therefore withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Matthew R. Carey on June 17th, 2021.

Claim 1, line 6 has been  changed from “said mixture coarse particles,”
To –said mixture of coarse particles,--

Claim 1: lines 13 and 16, Claim 13: line 2, Claim 19: lines 12 and 20, and claim 27: line 2 has been changed from “said coarse particles,”
To –said mixture of coarse particles,--

Claim 9, line 1 has been changed from “The apparatus of claim 6,” 
To –The apparatus of claim 7,--

Claim 15, line 1 has been changed from “The apparatus of claim 1,” 
To –The apparatus of claim 13,--

Allowable Subject Matter
Claims 1-4, 6-9, 11-13, 15, 17, 19, 20, 22-23, and 25-27 are allowable. 

Independent claims 1 and 19, are allowable for disclosing a screen with both apertures of one size and openings that are bigger than said apertures. The closest prior art of Vasanthan (US 20170087596) discloses a fluidized bed with a screen. Vasanthan only discloses a screen with apertures on a perforated base plate. The screen of Vasanthan does not allow the particles to flow through the apparatus in the manner as claimed by the instant invention and gives no teaching or suggestion that the screen could be reconfigured to allow the particles to flow through the apparatus in the manner as claimed by the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.L.B./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655